Title: To James Madison from Josiah Meigs, 19 July 1816
From: Meigs, Josiah
To: Madison, James


        
          Sir,
          Washington City, July 19. 1816.
        
        I do not know whether it is proper for me to request you to read the letter which accompanies this.
        Mr. Wolcott was my Classmate in College, and the Friend of my youth. We have, through life, been likeminded on the most interesting subjects. In his native state he has sustained a long and painful ordeal on account of his political opinions; and I have the pleasure of beleiving that he will not now be deserted by his friends. I have the honour to be, very respectfully, Yours.
        
          Josiah Meigs.
        
      